Citation Nr: 1019653	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-40 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to April 
1958.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection was denied for bilateral hearing loss 
by a September 2001 rating decision; the Veteran was notified 
of this decision in that month but did not file a timely 
appeal.  

2.  Evidence received since the September 2001 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for bilateral hearing loss.  

3.  The Veteran served in the United States Air Force as an 
aircraft mechanic where noise exposure may be conceded.  

4.  Hearing loss was not present at entrance into service, 
but left ear hearing loss for VA purposes was noted when the 
Veteran was examined in connection with his discharge from 
service.  

5.  The Veteran's wife and friend credibly described symptoms 
of the Veteran's hearing loss that they encountered soon 
after his discharge from service.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001)  

2.  Evidence received to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for 
service connection for bilateral hearing loss.  This is so 
because the Board is taking action favorable to the Veteran 
in the decision below.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including sensironeural haring 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure 40 decibels or more, 
or at least three of these five threshold levels must measure 
more than 25 decibels, or speech recognition must be lower 
than 94 percent.  38 C.F.R. § 3.385.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

A September 2001 rating decision about which the Veteran was 
notified that month denied the Veteran's claim for service 
connection for bilateral hearing loss.  The Veteran did not 
file a timely appeal to this decision and as such, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board agrees with the conclusion of the RO 
as stated in the November 2007 statement of the case that 
sufficient evidence has been received to reopen the claim for 
service connection for bilateral hearing.  This evidence, as 
discussed below, consists of VA clinical evidence 
demonstrating a current hearing loss disability as defined by 
regulation and corroborating statements received from the 
Veteran's wife and an individual who met the Veteran shortly 
after his separation from service.  As such, when this 
evidence is considered in conjunction with all the evidence 
of record, the Board finds that the evidence raises a 
"reasonable possibility" of substantiating the claim for 
service connection for bilateral hearing loss.  Accordingly, 
the claim for service connection for bilateral hearing loss 
is reopened.  

Official service department records reflect that the Veteran 
served as an aircraft mechanic with the United States Air 
Force.  The Veteran has asserted that he developed hearing 
loss as a result of exposure to aircraft noise during such 
duty, and it is noted that his service occupation would 
likely expose him to loud noise.  

The Veteran's hearing acuity was shown to be 15/15 on a 
whispered voice test at the August 1954 entrance examination.  
Significantly, audiometric testing at the March 1958 
separation examination showed a left ear hearing loss for VA 
purposes.  Pure tone threshold at 4000 Hertz was recorded as 
35, which when converted to the current standard of 
measurement would represent a threshold of 40.  This meets 
the regulatory definition of hearing loss under 38 C.F.R. 
§ 3.385.  

VA outpatient treatment records dated from 2001, reflect 
treatment in the audiology clinic, to include the 
prescription of hearing aids.  Speech discrimination findings 
in May 2001 revealed hearing loss disability in each ear, and 
the assessment showed the Veteran reporting that he noticed 
hearing loss "years ago."  Exposure to jet aircraft and 
work in a brewery were indicated as causative factors.  
Additional evidence added to the record since the September 
2001 rating decision also reflects bilateral hearing loss 
disability as defined by regulation.  (See July 2006 and July 
2008 VA audiometric reports).  Moreover, an August 2008 VA 
outpatient report noted that the Veteran's hearing loss 
"began when he worked on [a] flight line in [the] 1950s."  

A statement received from the Veteran's wife in January 2008 
reflected her observations that she first noted the Veteran 
having problems with hearing after he returned home from 
military service in 1958, and that he had no such problems 
before service.  It was also her assertion that his hearing 
problems began before he worked for a brewery, and that this 
work did not contribute to his hearing loss.  Also submitted 
in January 2008 was a report from an individual who said he 
first met the Veteran in the late 1950s when they both began 
work at the same brewery, and that he noticed that he had a 
hearing problem before he began working.  He stated that the 
Veteran reported that he felt his hearing loss started while 
working around jet fighter planes in the Air Force.  Finally, 
he stated that he was subject to the same work environment as 
the Veteran and did not think that the nature of his 
employment caused his hearing loss. 

The Veteran is competent to assert, as he has, that he has 
experienced hearing loss from separation from service until 
the present time.  See Jandreau, Buchanan, supra.  Evidence 
of left ear hearing loss is contained in the service medical 
records, and the evidence clearly reflects current hearing 
loss as defined by regulation.  VA clinical records 
discussing the origin of the Veteran's hearing loss reflect a 
history of exposure to aircraft noise, and the record 
includes corroboration of the Veteran's assertions in the 
form of the credible statements submitted by the Veteran's 
wife and work colleague. 

Unless the preponderance is against the claim, it cannot be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.  As such and given the evidence as set forth above, it 
cannot reasonably said that the preponderance of the evidence 
is against a conclusion that there is some current disability 
associated with his bilateral hearing loss that is the result 
of exposure to aircraft noise as an airplane mechanic during 
service.  Thus, without finding error in the RO's action, the 
Board will exercise its discretion to find that service 
connection for bilateral hearing loss may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra


ORDER

The claim for service connection for bilateral hearing loss 
is reopened and service connection for that disability is 
granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


